DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 – 7, 13 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “has a similar structure” in line 1-2. The term similar is a relative term which renders the claim indefinite. The term similar is not defined by the claim and it is unclear what aspect of the first and second graphs is actually similar in structure. While the specification (para 0177) provides for what is “not similar” between the structures of the first and second graphs, the specification does not provide or clarify a standard for ascertaining the requisite degree, which components of the first and second graphs and how much, such as a percentage or number of, of the components of the first and second graphs, to be considered as similar, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “determining the one or more audio parameters” in line 1. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “determining one or more specified audio parameters” recited in claim 4 line 6, or is referring to some other one or more audio parameters, since “one or more audio parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to the basis for selecting of the audio parameters. Examiner presumes applicant intended the limitation “determining the one or more audio parameters” to be “determining the one or more specified audio parameters”, and is interpreted as such. Appropriate correction is required. Claim 6 further recites the limitation “the one or more audio specified parameters” in lines 4-5. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “determining one or more specified audio parameters” recited in claim 4 line 6, or is referring to some other one or more audio specified parameters, since “one or more audio specified parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to what is actually selected as the audio parameters. Examiner presumes applicant intended the limitation “the one or more audio specified parameters” to be “the one or more specified audio parameters”, and is interpreted as such. Appropriate correction is required.
Claim 7 depends directly from claim 6, does not resolve the indefiniteness, and is rejected for the same reason as claim 6.
Claim 13 recites the limitation “the audio parameters” in line 8-9 and line 9. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “audio modifier parameters” of the first graph recited in line 5, or is referring to “audio modifier parameters” of the second graph recited in line 7, or is referring to some other audio parameters, since “audio parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to what audio parameters, those of the first graph or those of the second graph or some other audio parameters, are actually modified when generating new music content. Appropriate correction is required.
Claims 14 - 18 depend directly or indirectly from claim 13, do not resolve the indefiniteness, and are rejected for the same reason as claim 13.
Claim 14 recites the limitation “the audio parameters” in line 1. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to  “audio modifier parameters” of the first graph recited in claim 13 line 5, or is referring to “audio modifier parameters” of the second graph recited in claim 13 line 7, or is referring to some other audio parameters, since “audio parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to what audio parameters, those of the first graph or those of the second graph or some other audio parameters, are defined by nodes that determine changes. Appropriate correction is required.
Claim 15 depends directly from claim 14, does not resolve the indefiniteness, and is rejected for the same reason as claim 14.
Claim 19 recites the limitation “the audio parameters” in line 10-11 and line 11. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “audio modifier parameters” of the first graph recited in line 7, or is referring to “audio modifier parameters” of the second graph recited in line 9, or is referring to some other audio parameters, since “audio parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to what audio parameters, those of the first graph or those of the second graph or some other audio parameters, are actually modified when generating new music content. Appropriate correction is required.
Claim 20 depends directly from claim 19, does not resolve the indefiniteness, and is rejected for the same reason as claim 19.
Claim 20 recites the limitation “the audio parameters” in line 3. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to  “audio modifier parameters” of the first graph recited in claim 19 line 7, or is referring to “audio modifier parameters” of the second graph recited in claim 19 line 9, or is referring to some other audio parameters, since “audio parameters” has not been previously established, thus the metes and bounds of the claim are unclear as to what audio parameters, those of the first graph or those of the second graph or some other audio parameters, automations are applied. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3 – 5, 8 – 12 have no prior art rejection, the claims are not taught by or obvious over the prior art as independent claim 1 provides for generation of new music content by modifying audio parameters of the audio signal through the combining of the graph representative of the audio signal parameters relative to time with the graph representative of the audio signal parameters relative to beat thus utilizing two separate and different graphic representations to derive the audio parameters to be modified for the generation of new music content by considering both time and beat information of the audio signal.
Conclusion
Claims 2, 6 – 7, 13 – 20, as best can be understood by the examiner, are not taught by or obvious over the prior art, would be allowable for similar reasons as above if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US Patent Application Publication 2008/0276793); Plom et al. (US Patent Application Publication 2017/0062006); Schulz (US Patent Application Publication 2004/0199395); Yamashita (US Patent Application Publication 2009/0069917).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653          

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653